548 F.2d 878
Gary L. MILLIGAN, Petitioner-Appellant,v.W. T. STONE, Warden, Respondent-Appellee.
No. 76-1825.
United States Court of Appeals,Ninth Circuit.
Jan. 12, 1977.

1
Thomas D. Schaefer (argued), San Diego, Cal., for petitioner-appellant.


2
Alan S. Meth, Deputy Atty. Gen.  (argued), San Diego, Cal., for respondent-appellee.

ORDER OF AFFIRMANCE

3
Before CHAMBERS and GOODWIN, Circuit Judges, and WHELAN,* District Judge.


4
Generally, the order dismissing the petition for habeas corpus is affirmed on the basis of the contents thereof.  The order is reported, Milligan v. Stone, 424 F. Supp. 1088 (S.D.Cal., entered January 13, 1976).


5
It should be noted, however, that the district court was under a misapprehension that a state certificate had not been sought for a state appeal.  But the decision only alternatively relied upon this mistake.


6
Further, on the facts here one has to reach far to find a trace of a constitutional question.



*
 The Honorable Francis C. Whelan, United States District Judge for the Central District of California, sitting by designation